Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.

Amendments
           Applicant's response and amendments, filed February 1, 2021, is acknowledged.  Applicant has amended claims 1, 6-10, 23, and 27, cancelled claims 2-3, 11-22, and 24-25, and added new claims, claims, 30-33.
Claims 1, 4-10, 23, and 26-33are currently under examination and the subject matter of the present Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/513,288, filed on May 31, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as May 31, 2017.

Response to Arguments (101)


Response to Arguments (103)
 The prior rejection of claim(s) 12-16 under U.S.C. 103 as being obvious over Tilly’2012 (US 2012/0087898), in view of Tilly’2016 (US 2016/0024527) is withdrawn in light of Applicant’s cancellation of the said claims.

Response to Arguments (112(b))
 The prior rejection of claim(s) 1, 4-10, 23 and 26-29 under U.S.C. 112(b) as being indefinite for not indicating the cell type being expanded so as to increase the number of oogonia in vivo is withdrawn in light of Applicant’s Amendment specifying that the oogonia themselves are the cell type being expanded, which Examiner finds persuasive.
However, the relevant claims are still indefinite owing for the reasons articulated in the succeeding paragraphs.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1, 4-10, 23, and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “enhancing the fertility of a female subject by in vivo expansion of oogonia” by “partially reprogramming ovary cells of the female subject into oogonia”, wherein the partial reprogramming comprises “locally introducing nucleic acids…to the ovary cells of the female subject…”.  The metes and bounds of the claim are indefinite, however, because based on the claim’s language it is unclear whether “locally introducing” nucleic acids to the ovary cells of the female encompasses both ex vivo as well as in vivo transfection methods, or merely just an in vivo transfection method.  The Specification states that “local administration” of nucleic acids “may include locally administering the composition to the reproductive organs of the subject” (Specification, p. 18, ln 21-22).  However, “local administration” and “locally introducing” do not appear to be synonymous.  Furthermore, since the Specification contemplates methods in which the oogonia are expanded ex vivo (see, generally, Specification, p. 21), it stands to reason that the step of partial reprogramming by introduction of nucleic acids (which necessarily takes place before the expansion of oogonia) can also take place ex vivo.  Furthermore, while the expansion of oogonia according to the method of claim 1 takes place in vivo, the step of partial reprogramming by “locally introducing nucleic acids…to ovary cells” could take place either ex vivo or in vivo based on the claim’s construction, as the partial reprogramming step is not required to take place in vivo.  
For the purpose of examining the claim based on prior art, it will be assumed that step of partially reprogramming ovary cells into oogonia by “locally introducing nucleic acids” includes methods involving introducing nucleic acids both in vivo and ex vivo.
In addition, dependent claims 4-10, 23, and 26-33 are included in the basis of the rejection because although they recite and encompass specific methods for enhancing the fertility of female 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 4-10, 23, and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of 

The Breadth of the Claims and the Nature of the Invention
The breadth of claims 1 and 4-5 wherein the method comprises partially reprogramming ovary cells into oogonia by introducing a nucleic acid encoding a reprogramming factor to the ovary cells via a vector (claim 1), or ovarian stem cells into oogonia (claims 4), including by specifically partially reprogramming ovarian stem cells (claim 5), is exceptionally large. The specification teaches that reprogramming includes “in vivo enhancing…to increase the number of oogonia present in the ovary of a female subject” and that this is accomplished by “the forced expression of reprogramming factors, including e.g., at least three of the four factors that have commonly become known as the Yamanaka factors (e.g., Oct4, Sox2, Klf4 and c-Myc) or their corresponding orthologs in other species” (p. 13, ln 14-24).  The specification also teaches that reprogramming factors to be enhanced in partial reprogramming are “transcription factors that can reprogram cells to a pluripotent state, such as SOX2, OCT3/4, KLF4, NANOG, LIN-28, c-MYC, and the like, including as any gene, protein, RNA or small molecule, that can substitute for one or more of these in a method of reprogramming cells” (Specification, p. 15, ln 21-25).  The specification also discloses that partial reprogramming involves “Enhancing the activity of a reprogramming factor…includ[ing] inducing reprograming factors (e.g., the Yamanaka factors, or a subset thereof) in a subject for a period of time insufficient to cause complete reprogramming. Accordingly, a subject may be administered an amount of an agent sufficient to induce activation of, e.g., Oct4, Sox2, KI4 and/or c-Myc, and sub-combinations thereof, or the corresponding ortholog(s) in the relevant specie being treated” (Specification, p 16, ln 23-28) and that the period of time required for the partial reprogramming to occur is less than one week (Specification, p. 14, ln 10).  In order to enhance the activity of an ovary cell, or an ovarian stem cell, to induce partial 
Regarding specifically targeting ovarian stem cells in vivo, the specification teaches that ovarian stem cells may be reprogrammed in vivo specifically by “targeting of ovarian stem cell markers and/or stem cell and/or germline markers expressed in the ovaries such as e.g., VASA, NANOS, homologs and/or orthologs thereof, and the like” (Specification, p. 20, ln 20-25).  The specification also discloses that viral vectors can target cells of a specific type using a targeted ligand on the surface of the viral particle (Specification, p. 20, ln 15-17, “Binding to the surface marker is mediated by a targeting ligand displayed on the vector particle surface, which can be a peptide, single-chain antibody, or designed ankyrin repeat protein or the like).  
The claims are broad, however, for not identifying the specific agents – inhibitors and activators of reprogramming factors – and the concentrations required to partially reprogram ovary cells, including ovarian stem cells, into oogonia.  The claims also do not identify the combination of reprogramming factors required for partially reprogramming ovary cells of any type, including ovarian stem cells, into oogonia.  The claims also do not identify what reprogramming vectors are sufficient to induce partial reprogramming of ovarian cells of any type, including ovarian stem cells, into oogonia in less than one week.  Finally, the claims do not identify the specific ligands – and how many there are – that can be used by viral particles to target ovarian stem cells, nor do they identify the specific ligands required for targeting any type of ovarian cell (e.g., ovarian stem cells vs. primary follicle cells).  These broad aspects are aspects that, given the nature of the invention, state of the prior art, and Applicant's disclosure, the 
The inventive concept in the instant application is partially reprogramming ovary cells or ovarian stem cells to oognia in vivo by partial reprogramming, including by specifically partially reprogramming ovarian stem cells into oogonia in vivo.
When the claim is analyzed in light of the specification, however, it is unclear what specific agents, and the amount of an agent required, can be used to target specific types of ovary cells, including ovarian stem cells, such that they can be partially reprogrammed into oogonia in vivo.  It is also unclear what specific combination of reprogramming factors is required to partially reprogram a type of ovary cell, including ovarian stem cells, to oogonia in vivo.
Furthermore, for the purpose of applying art, it should be mentioned that the claimed limitation of “in vivo expansion” reasonably includes methods by which the vector of claim 1 is introduced to ovarian cells ex vivo before expansion takes place in vivo.  While the Specification states that the vector can be administered in vivo (Specification, p. 16, ln 24-26), the claim does not require administering the vector in vivo, only that the expansion takes place in vivo.  Applicant should amended claim 1 to state that the step of “introducing a nucleic acid encoding a reprogramming factor” takes place in vivo if Applicant wishes to further limit the claim to exclude ex vivo genetic modification of the ovary cells.

The State of the Prior Art, the Level of One of Ordinary Skill, and the Level of Predictability in the Art
Jaenisch et al. (U.S. Pat. Pub. 2010/0221827 A1) teaches that cells can be reprogrammed into a less differentiated state by using agents targeting the endogenous reprogramming factors Oct4, Nanog, or Sox2, in a cell transfected with exogenous selectable markers operably linked to the reprogramming factors (para [0010]-[0011]).  Jaenisch also discloses that the cell can be reprogrammed to a less 
Ocampo et al., ("In Vivo Amelioration of Age-Associated Hallmarks by Partial Reprogramming", Cell 167, 2016), cited by applicant to support enablement for partial reprogramming in vivo, teaches that induction of the OSKM cassette in vivo can cause various cell types to reduce the presence of age-associated hallmarks (p. 1726, col 1).  Ocampo also teaches that the OSKM cassette can be activated in vivo by the agent doxycycline (p. 1721, col. 2), but only in cells transfected with the OSKM cassette (p. 1723, col. 1, “Furthermore, none of the cellular aging hallmarks analyzed were ameliorated in LAKI cells not carrying an OSKM polycystronic cassette, indicating that OSKM expression was responsible for the rescue of age-associated phenotypes”).  However, Ocampo does not identify any other reprogramming 
Awe et al. (“Identifying Candidate Oocyte Reprogramming Factors Using Cross-Species Global Transcriptional Analysis", Cellular Reprogramming 15(2), 2013) teaches additional transcription factors necessary to help oocytes reprogram into iPSCs (abstract).  In fact, Awe identified approximately eight more genes in additional to the OSKM factors necessary to help oocytes reprogram into iPSCs (abstract).  However, no agents – activators or inhibitors – of the reprogramming factors are mentioned that may induce their expression.  Also, while the additional transcription factors are used to reprogram oocytes, which are ovary cells, into iPSCs, this is done by complete reprogramming using the OSKM factors, not partial reprogramming, and no period of time is taught by which ovarian cells can be partially reprogrammed to a less differentiated state or the reprogramming vector and amounts thereof required to induce partial reprogramming within a period of time.
Zou et al., (“Production of offspring from a germline stem cell line derived from neonatal ovaries", Nature Cell Biology 11(5), 2009) teaches that ovarian stem cells can be injected into host ovaries, wherein they differentiate into oocytes in vivo (abstract).  Zou also teaches that ovarian stem cells express the reprogramming factors Sox2 (Fig. S3), Oct4 (p. 632, col 1), and Nanog (Fig. S3).  Zou does not teach, however, that agents can be administered targeting these transcription factors.  While Zou teaches the differentiation of ovary stem cells in vivo into oocytes, Zou does not teach that this is accomplished by targeting the relevant reprogramming factors.  Zou also does not teach a time period 
Anchan et al. ("Efficient Differentiation of Steroidogenic and Germ-Like Cells from Epigenetically-Related iPSCs Derived from Ovarian Granulosa Cells", Public Library of Science ONE 10(3), 2015) teaches reprogramming of ovarian granulosa cells into female germ-like stem cells in vitro, wherein the granulosa cells have been transfected with Oct4, Sox3, Klf4, and c-Myc (abstract).  To do this, Anchan reprograms ovarian granulosa cells into induced pluripotent stem cells and then the iPSCs spontaneously forming primordial germ cells in vitro (p. 3, para 2).  Anchan does not explain, however, what agents and in what amounts were used to induce expression of the reprogramming factors in vitro.  Anchan does also not explain what agents and concentrations are necessary to enable the ovarian cells to be reprogrammed to oogonia in vivo.  Finally, the method employed by Anchan consists of complete reprogramming, wherein terminally differentiated cells are reprogrammed into induced pluripotent stem cells.  This is significant because applicant teaches that “Partial reprogramming does not result in the complete loss of differentiated cellular identity as is common in conventional methods of cellular reprogramming that are normally taken to completion” (p. 13, ln 16-18).  Anchan also does not teach a time by which partial reprogramming can occur rather than full reprogramming or the repogramming vector and amounts thereof required to induce partial reprogramming within a period of time.
Hanna et al. ("Ovarian germline stem cells: an unlimited source of oocytes?", Fertility and Sterility 101(1), 2014), citied by applicant to support enablement for specifically partially reprogramming ovarian stem cells to oogonia, teaches that germline stem cells can be identified by the markers Vasa, Nanos2, and Tdrd 1.  Hanna also teaches that oocytes can be generated from germline stem cells in vitro (p. 26, col. 2).  Hanna does not teach, however, what ligands can be used to specifically target the germline stem cells, nor does Hanna teach any agents that can be used to partially reprogram ovarian stem cells – or ovarian cells of any type – to oogonia in vivo.  Hanna also does not demonstrate the in 
White et al. ("Oocyte formation by mitotically active germ cells purified from ovaries of reproductive-age women", Nature Medicine 18(3), 2012), also cited by applicant to support enablement for specifically partially reprogramming ovarian stem cells to oogonia, teaches that germline stem cells expressing the Vasa marker can be isolated using two antibodies isolated from goat and rabbit (p. 413, col 2 – p. 414, col 1).  White also teaches that germline stem cells can be reprogrammed into oocytes in vitro (p. 417, col 1-2) and by seeding onto ovarian tissue (p. 418, col 1-2).  White also discloses the human germline ovarian stem cells express the stem cell markers Nobox, Lhx8, Gdf9, Zp1, Zp2, and Zp3 (p. 417, col. 1).  White does not teach expanding oogonia in vivo by specifically partially reprogramming germline stem cells.  White also does not explicitly teach what ligands are required to specifically target the disclosed stem cell markers, or that these ligands are expressed in viral vectors targeting germlime stem cells.  Finally, White does not indicate what agents are necessary to partially reprogram ovarian stem cells into oogonia in vivo, nor does White indicate a time by which partial reprogramming can occur or the reprogramming vector and amounts thereof required to induce partial reprogramming within a period of time.
Woods et al. (“Purification of Oogonial Stem Cells From Adult Mouse and Human Ovaries: An Assessment of the Literature and a View Toward the Future", Reproductive Sciences 20(1), 2013) teaches that ovarian stem cells can be isolated using the stem cell marker Vasa (p. 8, col 1).  Woods also teaches that the ovarian stem cells differentiate into oocytes in vivo after injecting them into the ovaries of mice (Fig. 1).  Woods does not teach, however, any other type of stem cell marker that can be used to specifically target ovarian stem cells.  Woods also does not teach the types of ligands that can be used to target ovarian stem cells, or that these ligands can be attached to viral vectors for specifically targeting 
Parvari et al. ("Differentiation of Mouse Ovarian Stem Cells Toward Oocyte-Like Structure by Coculture with Granulosa Cells", Cellular Reprogramming 18(6), p. 419-428, Nov. 2016) teaches that ovarian stem cells can be reprogrammed into oocyte-like cells in vitro (abstract; p. 424, col. 2).  Parvaria teaches that by seeding OSCs with granulosa cells OSCs will differentiate into oocyte-like cells (abstract).  Parvari, however, does not teach any specific agents that can be used to partially reprogram ovarian stem cells into oogonia.  It also does not teach any ligands for targeting stem cell markers or that stem cell markers that can be targeted on ovarian stem cells or the reprogramming vector and amounts thereof required to induce partial reprogramming within a period of time.
Thus, the art recognizes considerable uncertainty reprogramming ovary cells, including ovarian stem cells (including by specifically partially reprogramming ovarian stem cells), into oogonia using reprogramming factors.  The art does not mention what reprogramming factors are necessary to reprogram an ovary cell into oogonia.  Furthermore, the art does no identify any agents, activators or inhibitors, or the amount thereof necessary to reprogram an ovarian cell, or an ovarian stem cell, into an oogonium.  The art also does not indicate a period of time sufficient to induce partial reprogramming of ovarian cells into oogonia or the vector required to induce partial reprogramming within a period of time.  Finally, the ligands required to target ovarian stem cells to partially reprogram them into oogonia in vivo are not mentioned.

The Existence of Working Examples and the Amount of Direction Provided by the Inventor
The specification teaches that reprogramming includes “in vivo enhancing…to increase the number of oogonia present in the ovary of a female subject” and that this is accomplished by “the 

Jaenisch teaches that cells can be reprogrammed into a less differentiated state by using agents targeting the endogenous reprogramming factors Oct4, Nanog, or Sox2 (para [0010]-[0011]).  Jaenisch also discloses contacting engineered cells with an agent that alters chromatin structure to induce reprogramming (para [[0011]; para [0038]); these agents include “DNA methylation inhibitors and histone deacetyation inhibitors” (para [0056]).  Jaenisch also states that exogenous reprogramming genes can be expressed from an inducible promoter, and that the inducible promoter can be activated by heavy metals and “chemical agents, such as glucose, lactose, galactose or antibiotic” (para [0051]).  Other chemical agents capable of inducing a promoter are tetracycline and its analogues, for example “doxycycline, chlorotetracycline and anhydrotetracycline” (para [0052]).  However, Jaenisch concerns reprogramming somatic cells to a less differentiated state, not germ cells.  Also, Jaenisch does not indicate methods for partially reprogramming a cell of any type, and no indication is given of a specification combination of reprogramming factors whose expression is required to reprogram a cell.  Finally, no period of time required for partial reprogramming of a cell in mentioned, or the vector and amounts thereof required to induce partial reprogramming within a period of time.
Ocampo teaches that induction of the OSKM cassette in vivo can cause various cell types to reduce the presence of age-associated hallmarks (p. 1726, col 1).  Ocampo also teaches that the OSKM cassette can be activated in vivo by the agent doxycycline (p. 1721, col. 2), but only in cells transfected with the OSKM cassette (p. 1723, col. 1).  However, Ocampo does not identify any other reprogramming factor whose enhancement causes partial reprogramming; Ocampo also does not teach that any of these four reprogramming factors can reprogram ovary cells, or ovarian stem cells, into oogonia.  Also, Ocampo only identifies one agent for enhancing activity of a reprogramming factor.  Finally, Ocampo 
Awe teaches additional transcription factors necessary to help oocytes reprogram into iPSCs (abstract).  However, no agents – activators or inhibitors – of the reprogramming factors are mentioned that may induce their expression.  Also, while the additional transcription factors are used to reprogram oocytes, which are ovary cells, into iPSCs, this is done by complete reprogramming using the OSKM factors, not partial reprogramming.  Finally, no period of time required for partial reprogramming of a cell in mentioned, or the vector and amounts thereof required to induce partial reprogramming within a period of time.
Zou teaches that ovarian stem cells can be injected into host ovaries, wherein they differentiate into oocytes in vivo (abstract).  Zou also teaches that ovarian stem cells express the reprogramming factors Sox2 (Fig. S3), Oct4 (p. 632, col 1), and Nanog (Fig. S3).  Zou does not teach, however, that agents can be administered targeting these transcription factors.  Zou also does not mention how the ovarian stem cells differentiate into oocytes by partial reprogramming or what combination of reprogramming factors are required to differentiate the ovarian stem cells into oocytes.  Finally, no period of time required for partial reprogramming of a cell in mentioned, or the vector and amounts thereof required to induce partial reprogramming within a period of time.
Anchan teaches reprogramming of ovarian granulosa cells into female germ-like stem cells in vitro, wherein the granulosa cells have been transfected with Oct4, Sox3, Klf4, and c-Myc (abstract).  Anchan does not explain, however, what agents and in what amounts were used to induce expression of the reprogramming factors in vitro.  Anchan does also not explain what agents and concentrations are necessary to enable the ovarian cells to be reprogrammed to oogonia in vivo.  Finally, the method employed by Anchan consists of complete reprogramming, wherein terminally differentiated cells are 
Hanna teaches that germline stem cells can be identified by the markers Vasa, Nanos2, and Tdrd 1 and that oocytes can be generated from germline stem cells in vitro (p. 26, col. 2), but Hanna does not teach what ligands can be used to specifically target the germline stem cells, nor does Hanna teach any agents that can be used to partially reprogram ovarian stem cells to oogonia in vivo.  White teaches that germline stem cells can be reprogrammed into oocytes in vitro (p. 417, col 1-2) and by seeding onto ovarian tissue (p. 418, col 1-2).  Finally, no period of time required for partial reprogramming of a cell in mentioned, or the vector and amounts thereof required to induce partial reprogramming within a period of time.
White also discloses additional stem cell markers, including vasa, for targeting ovarian stem cells (p. 417, col. 1).  White does not teach expanding oogonia in vivo by specifically partially reprogramming germline stem cells.  White also does not explicitly teach what ligands are required to specifically target the disclosed stem cell markers, nor does White mention any vectors for specifically targeting ovarian stem cells.  Finally, White does not indicate what agents cause expansion of oogonia from the germline stem cells through partial reprogramming.  Finally, no period of time required for partial reprogramming of a cell in mentioned, or the vector and amounts thereof required to induce partial reprogramming within a period of time.
Woods teaches that ovarian stem cells can be isolated using the stem cell marker Vasa (p. 8, col 1).  Woods also teaches that the ovarian stem cells differentiate into oocytes in vivo after injecting them into the ovaries of mice (Fig. 1).  Woods does not teach, however, any other type of stem cell marker that can be used to specifically target ovarian stem cells, the types of ligands that can be used to target ovarian stem cells, or what agents can partially reprogram ovarian stem cells into oogonia in vivo.  
Parvari teaches that ovarian stem cells can be reprogrammed into oocyte-like cells in vitro (abstract; p. 424, col. 2), this is done by seeding OSCs with granulosa cells OSCs (abstract).  Parvari does not teach any specific agents that can be used to reprogram ovarian stem cells into oogonia through partial reprogramming.  It also does not teach any ligands for targeting stem cell markers or stem cell markers that can be targeted for specifically targeting ovarian stem cells.  Finally, no period of time required for partial reprogramming of a cell in mentioned, or the vector and amounts thereof required to induce partial reprogramming within a period of time.
Additionally, the specification does not teach several important considerations. The specification does not teach how ovary cells, or ovarian stem cells, can be converted to oogonia in vivo by enhancing a reprogramming factor.  It also does not teach what agents would be required to produce such reprogramming of ovary cells, including ovarian stem cells, into oogonia.  In addition, the specification does not teach what combination of reprogramming factors are required to be enhanced so that ovary cells, including ovarian stem cells, are reprogrammed into oogonia in vivo.  Also, while the Specification teaches that partial reprogramming can be accomplished in less than one week, it does not teach what vector can sufficiently accomplish this partial reprogramming within the relevant period of time.  Finally, the specification does not teach what ligands to use to specifically target ovarian stem cells for partial reprogramming into oogonia in vivo.  There is no reduction to practice of converting an ovarian cell, including an ovarian stem cell (especially by specifically targeting an ovarian stem cell), into an oogonium through partial reprogramming.

The Quantity of Any Necessary Experimentation to Make or Use the Invention


The Breadth of the Claims and the Nature of the Invention
The breadth of claim 6, wherein the method to partially reprogram ovary cells into oogonia comprises enhancing the activity of a reprogramming factor (claim 6), is exceptionally large; furthermore, the breadth of claim 7, which depends from claim 6, wherein the method to partially reprogram ovary cells into oogonia comprises enhancing that activity of a reprogramming factor that is selected from Oct4, Sox2, Klf4, and c-Myc, or combinations thereof, is also exceptionally large in light of the specification, which teaches the activity of the factor is increased by “increasing the endogenous expression of the factor, ectopically or heterologously expressing the factor, increasing the amount of the factor present in the cell, inhibiting an inhibitor of the factor, increasing the activity or expression of an activator of the factor, and the like” (Specification, p. 16, ln 2-5).  The specification teaches reprogramming factors as “for example, transcription factors that can reprogram cells to a pluripotent state, such as SOX2, OCT3/4, KLF4, NANOG, LIN-28, c-MYC, and the like, including as any gene, protein, RNA or small molecule, that can substitute for one or more of these in a method of reprogramming cells” (Specification, p. 15, ln 21-25) to accomplish reprogramming of ovary cells into oogonia.  The specification also teaches that the expression can be accomplished in vivo using cells transfected with OSKM (Specification, p. 16, ln 29 – p. 17, ln 3 “Any convenient technique for inducing activity, in vivo, of individual reprograming factors may be employed. For example, in some instances, the subject may be administered a vector (e.g., a viral vector, a non-viral vector, and the like) containing a nucleic acid 
These claims are broad, however, for not identifying the reprogramming factors or combinations of reprogramming factors necessary to reprogram ovary cells into oogonia, the agents – including activators or inhibitors – capable of enhancing expression of these particular reprogramming factors endogenously or heterologously, and the amount of an agent – including an activator or an inhibitor – necessary to stimulate a level of expression of a reprogramming factor necessary to reprogram ovary cells into oogonia.  These broad aspects are aspects that, given the nature of the invention, state of the prior art, and Applicant's disclosure, the Artisan would have to perform such experimentation as to essentially invent Applicant's subject matter. Such will be shown below.
The inventive concept in the instant application is a method of partially reprogramming an ovary cell into oogonia using a reprogramming factor to be enhanced, wherein the reprogramming factor may be selected from Oct4, Sox2, Klf4, and c-Myc, or combinations thereof.
When the claims are analyzed in light of the specification, however, the instant invention encompasses every reprogramming factor known in nature, using any agent – activator or inhibitor – capable of stimulating a reprogramming factor either endogenously or heterologously, and by any amount conceivably necessary to partially reprogram an ovary cell into an oogonium. The specification teaches that “transcription factors that can reprogram cells to a pluripotent state, such as SOX2, OCT3/4, KLF4, NANOG, LIN-28, c-MYC, and the like, including as any gene, protein, RNA or small molecule, that can substitute for one or more of these in a method of reprogramming cells” (Specification, p. 15, ln 21-25).  However, the specification does not teach what transcriptions factors are specifically required to reprogram an ovary cell into an oogonium.  The specification also does not 

The State of the Prior Art, the Level of One of Ordinary Skill, and the Level of Predictability in the Art
The relevant art, Ocampo et al., ("In Vivo Amelioration of Age-Associated Hallmarks by Partial Reprogramming", Cell 167, 2016), cited by applicant to support enablement for partial reprogramming in vivo, teaches that induction of a heterologous OSKM cassette in vivo can cause various cell types to reduce the presence of age-associated hallmarks (p. 1726, col 1).  Ocampo also teaches that the OSKM cassette can be activated in vivo by the agent doxycycline (p. 1721, col. 2), but only in cells transfected with the OSKM cassette (p. 1723, col. 1, “Furthermore, none of the cellular aging hallmarks analyzed were ameliorated in LAKI cells not carrying an OSKM polycystronic cassette, indicating that OSKM expression was responsible for the rescue of age-associated phenotypes”); no evidence is given of an agent that can activate any of the four reprogramming factors endogenously.  Also, while Ocampo states that concentration of doxycycline necessary to stimulate the OSKM cassette in vivo (p. e3, Method Details), none of the methods refer to the concentration of doxycycline that would be necessary to convert an ovary cell into oogonia in a hypothetical ovary cell having an OSKM cassette.  Furthermore, Ocampo does not identify any other reprogramming factor whose enhancement causes partial reprogramming; Ocampo also does not teach that any of these four reprogramming factors can reprogram ovary cells into oogonia.  Finally, Ocampo explicitly states that enhancing only one of the aforementioned reprogramming factors alone was insufficient to partially reprogram a transgenic cell in 
Pereira et al. ("Reprogramming cell fates: insights from combinatorial approaches", Annals of the New York Academy of Sciences 1266, 2012) teaches at least 10 additional reprogramming factors besides those identified by applicant capable of reprogramming cells into iPSCs (Table 1).  Pereira also lists transcription factors of the same family as the OSKM genes than can reprogram somatic cells into IPSCs besides the traditional OSKM genes themselves (p. 9, col. 1).  Pereira, however, does not suggest the agents – activators or inhibitors – necessary to reprogram cells into iPSCs.  Furthermore, Pereira does not teach any example of where a single reprogramming factor is capable of reprogramming a cell into an iPSC; all the examples given involve multiple reprogramming factors (p. 9, col. 1-2).  Finally, Pereira does not teach that reprogramming can occur by activating endogenous OSKM genes; in all the examples of reprogramming given, OSKM genes were transduced into cells (see, for example, p. 8, col 2).
Awe et al. (“Identifying Candidate Oocyte Reprogramming Factors Using Cross-Species Global Transcriptional Analysis", Cellular Reprogramming 15(2), 2013) teaches additional transcription factors necessary to help oocytes reprogram into iPSCs (abstract).  In fact, Awe identified approximately eight more genes in additional to the OSKM factors necessary to help oocytes reprogram into iPSCs (abstract).  However, Awe is careful to mention that these eight additional factors are necessarily used in combination with the OSKM factors to induce dedifferentiation of oocytes into iPSCS; in other words, these reprogramming factors cannot induce reprogramming singularly.  Awe also does not teach any method of partial differentiation involving ovarian cells – such as oocytes – into oogonia, and no agents – activators or inhibitors – of the reprogramming factors are mentioned that may induce their expression.  Finally, while the additional transcription factors were identified in cells that endogenously expressed them, Awe states that the genes must be expressed with OSKM factors in order to induce 
Anchan et al. ("Efficient Differentiation of Steroidogenic and Germ-Like Cells from Epigenetically-Related iPSCs Derived from Ovarian Granulosa Cells", Public Library of Science ONE 10(3), 2015) teaches reprogramming of ovarian granulosa cells into female germ-like stem cells in vitro, wherein the granulosa cells have been transfected with Oct4, Sox3, Klf4, and c-Myc (abstract).  To do this, Anchan reprograms ovarian granulosa cells into induced pluripotent stem cells and then the iPSCs spontaneously form primordial germ cells in vitro (p. 3, para 2).  Anchan does not explain, however, what agents and in what amounts were used to induce expression of the reprogramming factors in vitro.  Anchan also does not teach that the ovarian granulosa cells are able to be reprogrammed into oogonia in vivo through induction of any of the four reprogramming factors, nor does Anchan explain what agents and concentrations are necessary to enable the ovarian cells to be reprogrammed to oogonia in vivo.  Furthermore, the method employed by Anchan consists of complete reprogramming, wherein terminally differentiated cells are reprogrammed into induced pluripotent stem cells.  This is significant because applicant teaches that “Partial reprogramming does not result in the complete loss of differentiated cellular identity as is common in conventional methods of cellular reprogramming that are normally taken to completion” (p. 13, ln 16-18).  Finally, no evidence is given of any of the reprogramming factors endogenously being enhanced to reprogram granulosa cells into iPSCs, nor are there any agents for endogenously enhancing a reprogramming factor.
Thus, the art recognizes considerable uncertainty reprogramming ovarian cells into oogonia in vivo using reprogramming factors.  The art does not mention what reprogramming factors are necessary to reprogram an ovary cell into oogonia.  Furthermore, the art does no identify any agents, activators or inhibitors, or the amount thereof necessary to either endogenously or heterologously (i.e., with transgenic reprogramming factors) reprogram an ovarian cell into an oogonium.  Also, the art, where 

The Existence of Working Examples and the Amount of Direction Provided by the Inventor
The specification teaches that enhancing the activity of a reprogramming factor may be accomplished by “by increasing the endogenous expression of the factor, ectopically or heterologously expressing the factor, increasing the amount of the factor present in the cell, inhibiting an inhibitor of the factor, increasing the activity or expression of an activator of the factor, and the like” (Specification, p. 16, ln 2-5), to reprogram an ovarian cell into oogonia.  The specification also teaches that reprogramming factors as “for example, transcription factors that can reprogram cells to a pluripotent state, such as SOX2, OCT3/4, KLF4, NANOG, LIN-28, c-MYC, and the like, including as any gene, protein, RNA or small molecule, that can substitute for one or more of these in a method of reprogramming cells” (Specification, p. 15, ln 21-25) accomplish partial reprogramming of ovary cells into oogonia.
However, partially reprogramming ovary cells into oogonia, either endogenously or heterologously, is not a routine practice. Ocampo teaches that cells of the skin and stomach extracted from mice after doxycycline administration to enhance a transfected OSKM cassette show decreased senescence (p. 1724, col. 1-2).  Ocampo does not teach the concentration of doxycycline necessary to partially reprogram ovary cells into oogonia in vivo, or whether such reprogramming can be achieved by doxycycline.  Furthermore, Ocampo does not teach that cells can be reprogrammed with heterologous OSKM factors.  Finally, Ocampo explicitly states that more than one reprogramming factor is required to partially reprogram the cells mentioned (p. 1723, col. 1).  Anchan teaches that ovary cells can be reprogrammed into primordial germ cells by inducing OSKM factors (abstract).  However, Anchan teaches full reprogramming, and only reprogramming in vitro, and it also does not indicate the type of agent and the necessary concentration required to enhance the OSKM factors such that reprogramming 
Additionally, the specification does not teach several important considerations. The specification does not teach how ovary cells can be converted to oogonia in vivo by enhancing a reprogramming factor.  It also does not teach what agents would be required to produce such reprogramming of ovary cells, either by inducing reprogramming factors endogenously or heterologously, into oogonia.  Finally, the specification does not teach what particular reprogramming factor – and at what expression – is necessary to achieve partial reprogramming of ovary cells into oogonia.  There is no reduction to practice of any enhanced reprogramming factor being used to convert an ovarian cell into an oogonium.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that ovary cells can be converted to oogonia in vivo by enhancement of reprogramming factors, including either a single reprogramming factor (such as an OSKM factor) or a combination thereof, either endogenously or heterologously.

In addition, dependent claims 8-11, 23, and 26-27 are included in the basis of the rejection because although they recite and encompass specific methods for partially reprogramming cells, they do not correct the primary deficiencies of the independent claims.

Response to Arguments (112(a))
Applicant argues that that there is sufficient enablement for specific agents that partially reprogram ovary cells, including ovarian stem cells, into oogonia (Remarks, p. 8, last paragraph – p9, cont.), namely by pointing to the Yamanaka factors (e.g., Oct4, Sox2) and the vectors for delivering nucleic acids mentioned in the Specification on p. 17.  Applicant also argues that there is specific support for the combination of reprogramming factors necessary to partially reprogram ovarian cells into oogonia, also by pointing to the Yamanaka factors (Remarks, p. 9, third paragraph).  
Applicant’s argument has been considered, but it is not persuasive. 
While Applicant provides support for specific reprogramming factors, including reprogramming factors that were known to reprogram or reprogram cells (e.g., Oct4), Applicant has not demonstrated that any of these reprogramming factors, or any specific combination thereof, is capable of partially reprogramming ovarian cells into oogonia.  While specific combinations of the cited reprogramming factors were known to reprogram cells, such as by partially reprogramming cells to a less differentiated state (e.g., Ocampo) or by complete reprogramming to pluripotent stem cells (e.g., Awe and Anchan), using those reprogramming factors to partially reprogram ovarian cells into oogonia, which is not routine practice, was unknown in the art.  Besides listing specific reprogramming factors known to reprogram cells, the Applicant’s Specification provides no support for any specific combination of reprogramming factors, or any concentration thereof, capable of inducing the partial reprogramming of ovarian cells into oogonia.  The Specification also provides no working examples of partially somatic cells to a less differentiated state (i.e., Ocampo).  No prior art teaches how to partially reprogram ovarian cells into oogonia.

Applicant also argues that the Specification provides support the specific periods of time required to induce partial reprogramming of ovarian cells into oogonia (Remarks, p. 10, second paragraph).  Applicant also says it does not matter if the specific periods of time are not in the cited art, and that Examiner has not demonstrated that the specific time periods were not enabled (Remarks, p. 10, second paragraph).
Applicant’s argument has been considered but it is not persuasive.  
Examiner notes that while Applicant's Specification states that the partial reprogramming of ovarian cells into oogonia takes place over one week, the Specification still does not provide adequate support for either the combination of reprogramming factors or the concentrations required to partially reprogram ovarian cells into oogonia over the course of one week.  Such factors (i.e., the combination and concentrations), however, would be required for a person of ordinary skill in the art to practice Applicant’s invention within the requisite period of time.  The Specification, however, lacks any description of ligands or concentrations of ligands capable of inducing activation of endogenous reprogramming factors that would necessarily reprogram ovarian cells into oogonia over any period of time, or any combination of reprogramming factors that would be able to reprogram ovarian cells into oogonia over the required time periods.  Beyond reciting generic reprogramming factors and vectors for delivering them, the Specification provides no support, such as a working example, for how to generate 

Applicant also argues that the methods for introducing reprogramming factors to cells to reprogram them were "standard", and therefore one of ordinary skill in the art would know how to partially reprogram ovarian cells into oogonia based on the Specification (Remarks, p. 12, second paragraph).   To buttress enablement for introducing reprogramming factors to ovarian cells to reprogram them into oogonia, Applicant cites Anchan, noting that Anchan teaches teaches using vectors having nucleic acids encoding the Yamanaka factors and introducing such vectors to cells, including ovarian cells, to reprogram them (Remarks, p. 12, second paragraph).  Applicant further states that even if Anchan does not teach partial reprogramming, the Specification provides support enough enablement for partial reprogramming when it teaches shorter reprogramming periods, cyclic reprogramming, etc. (Remarks, p. 12, second paragraph).
Applicant’s argument has been considered but it is not persuasive.
First, while Anchan provides support that generating pluripotent stem cells with vectors comprising reprogramming factors were "standard", including by reprogramming ovarian cells into pluripotent stem cells, Anchan does not sufficiently provide support for partially reprogramming ovarian cells into oogonia.  Thus, Anchan is insufficient to establish enablement for reprogramming ovarian cells into oogonia through partial reprogramming, or how to "partial[ly] reprogram" cells of any type.  Furthermore, while Applicant recites a "combination" of generic reprogramming factors and recites generic periods of time for administering said reprogramming factors to ovarian cells, it is again no support for particular combinations of reprogramming factors, concentrations thereof, or lengths of time that would necessarily lead to partial reprogramming of ovarian cells into oogonia.  It is therefore likely that an ordinary artisan would have to determine each of those factors de novo in order to practice Applicant's alleged invention.

Applicant also argues that Examiner has provided no support, including specific technical reasons, for establishing the uncertainty of enablement (Remarks, p. 13, para 1-2).  Applicant buttresses his point by stating that it is not enough that Examiner has demonstrated that the invention has never been performed before, and that Examiner must provide reasons explaining the uncertainty of enablement (Remarks, p. 13, para 2).
Applicant’s argument has been considered but it is not persuasive. 
However, Examiner has indeed provided technical reasons for why the invention as claimed lacks enablement.  As a first matter, the Specification does not teach what particular combination of reprogramming factors, or concentrations thereof, will necessarily yield oogonia from ovarian cells.  At most, the Specification teaches that “at least three of” the Yamanaka factors can sufficiently induce partial reprogramming.  However, the Specification does not teach which of the three Yamanaka factors can induce the partial reprogramming, and therefore one of ordinary skill in the art would likely have to determine for himself which of the three Yamanaka factors, and their concentrations, are sufficient to induce partial reprogramming of ovarian cells into oogonia.  To buttress Examiner’s conclusion for lack of enablement, it is further noted that Applicant has not provided any working example of a reprogramming factor, much less a specific combination, capable of partially reprogramming ovarian cells into oogonia.   Second, Applicant has also not described any ligands or concentrations thereof for activating reprogramming factors that will necessarily partially reprogram ovarian cells into oogonia.  One of ordinary skill in the art would likely have to determine which ligands, and their relevant no support for such ligands or the concentrations sufficient to partially reprogram ovarian cells into oogonia.  Third, beyond merely stating specific periods of time and routines (e.g., cyclic administration) for administering vectors comprising reprogramming factors, Applicant has provided no support (e.g., a working example) for what specific periods of time and routines will necessarily partially reprogram ovarian cells into oogonia.  One of ordinary skill in the art, therefore, would likely have to discover such periods of time and routines himself are sufficient to partially reprogram ovarian cells into oogonia.

Applicant further argues that one of ordinary skill in the art would be well equipped to target ovarian cells with vectors comprising reprogramming factors in light of the Specification (Remarks, p. 14, para 2-3).  Applicant argues that such vectors are sufficiently enabled based on the Specification’s teachings of using a targeting ligand to target ovarian cells (Specification, p. 20, ln 15-17) in view of the prior art (i.e., Maurice), which teaches constructing ligands for targeting vectors to ovarian cells (Remarks, p. 14, para 3).
In response to Applicant’s arguments that targeting vectors to ovarian cells is sufficiently enabled based on the Specification, Examiner agrees with Applicant.  However, Examiner must reiterate that while one of ordinary skill in the art would have been ENABLED to construct such vectors based on the teachings of the Specification, the Specification itself lacks adequate WRITTEN DESCRIPTION for not describing the ligands themselves, and therefore lacks possession of them (see Final Rejection, p. 37, last paragraph).

Applicant also argues that the claims are sufficiently enabled for designing ligands targeting ovarian cells, stating that the cited references of Maurice, Mahasreshti, and Merdan all provide support 
Examiner agrees with Applicant.  However, Mahasreshti and Merdan were not cited to refute ENABLEMENT for targeting ovarian cells; rather, they were used to provide support that Applicant lacks WRITTEN DESCRIPTION for the claimed genus of "targeting ligands" identified in his Specification.  In other words, while the Specification in light of the prior art contained enough written description for targeting ovarian cells using CERTAIN ligands (e.g., antibodies), the Specification in light of the prior art did not contain enough written description for targeting ovarian cells with the FULL GENUS of "targeting ligands" (which includes, for example, ankyrin binding proteins) claimed in claims 28-29.  Therefore, those claims still lack adequate written description.

Applicant also argues that the newly amended claim requires local administration of vectors encoding nucleic acids for partial reprogramming, and that one of ordinary skill in the art would have been sufficiently enabled for targeting ovarian cells based on the Specification (Remarks, p. 15, para 3).
Examiner agrees.  However, Examiner must reiterated that while the Applicant may have sufficient enablement for targeting ovarian cells using vectors based on his Specification, Applicant still lacks written description for the reasons cited above.

Applicant also argues enablement for partially reprogramming ovarian cells into oogonia on the basis that concentrations of reprogramming factors, including Yamanaka factors, for reprogramming cells were well known in the art (Remarks, p. 16, para 2)
Applicant’s argument has been fully considered but it is not persuasive.
As stated previously, while concentrations of reprogramming factors, such as the Yamanaka factors, for reprogramming cells have been known in the art, concentrations of reprogramming factors partially reprogramming ovarian cells into oogonia are unknown, and such a procedure is not routine practice based on the prior art.  Applicant has provided no support, such as a working example, for which combination of reprogramming factors, such as the Yamanaka factors, and the concentrations thereof will necessarily partially reprogram ovarian cells into oogonia.  Based on the Specification alone, one of ordinary skill in the art would have to determine which reprogramming factors, and their requisite concentrations, are sufficient to partially reprogram ovarian cells into oogonia.

Claim Rejections - 35 USC § 112(a)
Written Description
Claims 1, 4-10, 23 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 4-5, wherein the method comprises partially reprogramming ovary cells into oogonia by introducing a nucleic acid encoding a reprogramming factor to the ovary cells via a vector (claim 1), or ovarian stem cells into oogonia (claims 4), including by specifically partially reprogramming ovarian stem cells (claim 5), lack adequate written description. 
Regarding the relevant claims, the breadth of ovary cells to be genetically modified with a nucleic acid encoding a reprogramming factor include oogonia, germinal epithelium cells, ovarian stem cells, primordial follicle cells, primary follicle cells, secondary follicle cells, vesicular follicle cells, oocytes,
theca cells, granulosa cells, ovarian stromal cells, and corpus luteum cells, which have been provided in the instant Specification (Specification, p. 19, ln 7-10), and any cell from the ovary regions (Specification, p 19, ln 6).
structurally undisclosed.  Applicant does not provide a sequence, gene to be encoded, or gene to be targeted for any of these contemplated RNAs, proteins, or combinations thereof to be used as a reprogramming factor to partially reprogram ovary cells into oogonia in vivo.
	The relevant claims lack adequate written description, however, because while the Specification teaches various ovarian cell types and a plurality of reprogramming factors, the Specification does not teach what single reprogramming factor, or what combination of reprogramming factors, is required to partially reprogram any of the ovary cell types into oogonia in vivo.  The Specification provides no working examples for how to partially reprogram any of the taught ovarian cells, including ovarian stem cells, into oogonia in vivo using either the Yamanaka factors or any of the generic RNA molecules, generic protein, or a combination thereof.  Therefore, one of ordinary skill in the art at the time of the claimed invention would not have known how to partially reprogram any of the ovary cells into oogonia in vivo based on Applicant’s disclosure in view of what was known in the art. 
Jaenisch et al. (U.S. Pat. Pub. 2010/0221827 A1) teaches that cells can be reprogrammed into a less differentiated state by using agents targeting the endogenous reprogramming factors Oct4, Nanog, or Sox2, in a cell transfected with exogenous selectable markers operably linked to the reprogramming factors (para [0010]-[0011]).  Jaenisch also discloses that the cell can be reprogrammed to a less differentiated state such as a pluripotent or multipotent state, or merely a less differentiated state than previously (para [0037]).  Jaenisch also discloses contacting engineered cells with an agent that alters chromatin structure to induce reprogramming (para [[0011]; para [0038]); these agents include “DNA methylation inhibitors and histone deacetyation inhibitors” (para [0056]).  Jaenisch also states that 
While Jaenisch discloses reprogramming factors capable of dedifferentiating or reprogramming cells to a less differentiated state, Jaenisch does not teach what reprogramming factor, or combination of reprogramming factors, can partially reprogram an ovarian cell into oogonia in vivo.  And while Jaenisch teaches specific reprogramming factors (i.e., Oct4, Nanog, Sox2), Jaenisch does not teach that any of the mentioned reprogramming factors, or a combination thereof, are capable of partially reprogramming ovarian cells of any type into oogonia in vivo so as to increase the number of oogonia present in the ovary in a subject.
Ocampo et al., ("In Vivo Amelioration of Age-Associated Hallmarks by Partial Reprogramming", Cell 167, 2016), cited by applicant to support enablement for partial reprogramming in vivo, teaches that induction of the OSKM cassette in vivo can cause various cell types to reduce the presence of age-associated hallmarks (p. 1726, col 1).  Ocampo also teaches that the OSKM cassette can be activated in vivo by the agent doxycycline (p. 1721, col. 2), but only in cells transfected with the OSKM cassette (p. 1723, col. 1, “Furthermore, none of the cellular aging hallmarks analyzed were ameliorated in LAKI cells not carrying an OSKM polycystronic cassette, indicating that OSKM expression was responsible for the rescue of age-associated phenotypes”). 
 However, Ocampo does not teach that any reprogramming factor of the OSKM cassette, or a combination thereof, can partially reprogram an ovary cell into an oogonia in vivo for the purpose of increasing the number of oogonia present in the ovary of a subject.  And while Ocampo is directed to reprograming cells in vivo, the cells are somatic cells, not ovarian cells.

Zou et al., (“Production of offspring from a germline stem cell line derived from neonatal ovaries", Nature Cell Biology 11(5), 2009) teaches that ovarian stem cells can be injected into host ovaries, wherein they differentiate into oocytes in vivo (abstract).  Zou also teaches that ovarian stem cells express the reprogramming factors Sox2 (Fig. S3), Oct4 (p. 632, col 1), and Nanog (Fig. S3).  But while Zou teaches reprogramming factors for reprogramming an oocyte into an ovarian stem, Zou does not teach that a reprogramming factor, or combination thereof, can induce partial reprogramming of an ovary cell into oogonia in vivo so as to increase the number of oogonia in the ovary of a female subject.
Anchan et al. ("Efficient Differentiation of Steroidogenic and Germ-Like Cells from Epigenetically-Related iPSCs Derived from Ovarian Granulosa Cells", Public Library of Science ONE 10(3), 2015) teaches reprogramming of ovarian granulosa cells into female germ-like stem cells in vitro, wherein the granulosa cells have been transfected with Oct4, Sox3, Klf4, and c-Myc (abstract).  To do this, Anchan reprograms ovarian granulosa cells into induced pluripotent stem cells and then the iPSCs spontaneously form primordial germ cells in vitro (p. 3, para 2).  
Anchan teaches reprogramming of an ovarian granulosa cell into an induced pluripotent cell, which is one of the species of ovarian cells contemplated in Applicant’s specification.  However, Anchan 
Hanna et al. ("Ovarian germline stem cells: an unlimited source of oocytes?", Fertility and Sterility 101(1), 2014), citied by applicant to support enablement for specifically partially reprogramming ovarian stem cells to oogonia, teaches that germline stem cells can be identified by the markers Vasa, Nanos2, and Tdrd 1.  Hanna also teaches that oocytes can be generated from germline stem cells in vitro (p. 26, col. 2).  Hanna, however, does not teach any agents that can be used to partially reprogram ovarian stem cells – or ovarian cells of any type – to oogonia in vivo for the purpose of increasing the number of oogonia in the ovary of a female subject.  
White et al. ("Oocyte formation by mitotically active germ cells purified from ovaries of reproductive-age women", Nature Medicine 18(3), 2012), also cited by applicant to support enablement for specifically partially reprogramming ovarian stem cells to oogonia, teaches that germline stem cells expressing the Vasa marker can be isolated using two antibodies isolated from goat and rabbit (p. 413, col 2 – p. 414, col 1).  White also teaches that germline stem cells can be reprogrammed into oocytes in vitro (p. 417, col 1-2) by seeding onto ovarian tissue (p. 418, col 1-2).  
White, however, does not teach a reprogramming factor or combination of reprogramming factors that can partially reprogram an ovary cell – including an ovarian stem cell – into oogonia in vivo so as to increase the number of oogonia in the ovary of a female subject.
Parvari et al. ("Differentiation of Mouse Ovarian Stem Cells Toward Oocyte-Like Structure by Coculture with Granulosa Cells", Cellular Reprogramming 18(6), p. 419-428, Nov. 2016) teaches that ovarian stem cells can be reprogrammed into oocyte-like cells in vitro (abstract; p. 424, col. 2).  Parvari 
Abad et al. ("Reprogramming in vivo produces teratomas and iPS cells with totipotency features", 2013, Nature 502, p. 340-345) teaches that mouse embryonic fibroblasts can be reprogrammed into induced pluripotent stem cells in vivo by induction of the OSKM factors (abstract; p. 340, col 1, para 2).  While Abad teaching in vivo reprogramming, Abad does not teach which of the OSKM factors or combinations thereof can induce partial reprogramming of any cell into oogonia (N.B., the method of Abad only teaches full reprogramming into iPSCs; see abstract).  Abad also does not teach that ovarian cells of any type can be partially reprogrammed into oogonia in vivo.
Furthermore, Applicant teaches that partial reprogramming of ovarian cells into oogonia in vivo can occur with any type of ovary cell in the ovary region (Specification, p. 19, ln 6).  While Abad teaches that placental tissue can be produced from cells reprogrammed into iPSCs through induction of OSKM in vivo (p. 343, col 2, para 2), this is different Applicant’s claimed method of partially reprogramming ovarian cells into oogonia in vivo for the purpose of enhancing fertility, because Abad teaches induction of cells to a different cell type (i.e., iPSCs) that do not form oogonia.  Furthermore, while Abad teaches that the IPSCs form embryo-like structures in vivo (p. 343, col 2, para 3), there is no evidence that these embryo-like structures are oogonia or that these embryo-like structures “increase the number of oogonia present in [a] female subject” to “enhance[e] fertility”.  Finally, Abad actually teaches that reprogramming cells to iPSCs through induction of OSKM in vivo leads to the formation of teratomas, not oogonia (abstract), thereby demonstrating that the invention as claimed does not work.
Thus, the art recognizes considerable uncertainty reprogramming ovary cells, including ovarian stem cells (including by specifically partially reprogramming ovarian stem cells), into oogonia in vivo 
Additionally, the specification does not teach several important considerations. The specification does not teach how ovary cells, or ovarian stem cells, can be converted to oogonia in vivo by enhancing a reprogramming factor.  It also does not teach what agents would be required to produce such reprogramming of ovary cells, including ovarian stem cells, into oogonia.  In addition, the specification does not teach what combination of reprogramming factors are required to be enhanced so that ovary cells, including ovarian stem cells, are reprogrammed into oogonia in vivo.  Also, while the Specification teaches that partial reprogramming can be accomplished in less than one week, it does not teach what vector can sufficiently accomplish this partial reprogramming within the relevant period of time.  There is no reduction to practice of converting an ovarian cell, including an ovarian stem cell (especially by specifically targeting an ovarian stem cell), into an oogonium through partial reprogramming.

In addition, dependent claims 4-10, 23, and 26-33 are included in the basis of the rejection because although they recite and encompass specific methods for partially reprogramming cells, they do not correct the primary deficiencies of the independent claim.

Claims 1, 4-6, 8-10, 23 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1 recites “a combination of reprogramming factors” that can necessarily partially reprogram ovarian cells into oogonia.  The Specification evidences such reprogramming factors by referencing the Yamanaka factors (i.e., Oct 4, Sox2, Klf4, and c-Myc) (Specification, p. 13, ln 20-24), and claim 7 states that the reprogramming factors for reprogramming ovarian cells into oogonia comprise the Yamanaka factors.  The claim lacks written description in light of the Specification, however, because although the Specification may have support for certain specific species of reprogramming factors capable of reprogramming cells, the Specification does not have support for the full genus of reprogramming factors capable of reprogramming cells into oogonia.  That is, while the Specification arguably provides support for the specific Yamanaka factors, the Specification does not articulate other reprogramming factors, and definitely not the full genus of reprogramming factors, supposedly capable of partially reprogramming ovary cells into oogonia.
Ocampo et al., ("In Vivo Amelioration of Age-Associated Hallmarks by Partial Reprogramming", Cell 167, 2016), cited by applicant to support written description for reprogramming factors for reprogramming ovary cells to oogonia, teaches that induction of the OSKM cassette in vivo can cause various cell types to reduce the presence of age-associated hallmarks (p. 1726, col 1).  Ocampo also teaches that the OSKM cassette can be activated in vivo by the agent doxycycline (p. 1721, col. 2), but only in cells transfected with the OSKM cassette (p. 1723, col. 1, “Furthermore, none of the cellular aging hallmarks analyzed were ameliorated in LAKI cells not carrying an OSKM polycystronic cassette, indicating that OSKM expression was responsible for the rescue of age-associated phenotypes”).  Ocampo, however, does not teach any other reprogramming factor capable of partially reprogramming cells, and the genus of reprogramming factors is limited to the OSKM species.


In addition, dependent claims 4-6, 8-10, 23, and 26-33 are included in the basis of the rejection because although they recite and encompass specific methods for partially reprogramming cells, they do not correct the primary deficiencies of the independent claim.

Claims 1 also lack written description because claim 1 omits step(s) necessary to partially reprogram ovarian cells into oogonia based on what is taught in the prior art.  The Specification teaches that transfecting the Yamanaka factors (i.e., Oct 4, Sox2, Klf4, and c-Myc) (Specification, p. 13, ln 20-24) into ovarian cells can result in the partial reprogramming of such cells into oogonia.  However, based on the prior art, it appears like such a step is insufficient alone to produce oogonia from ovarian cells, and other steps are required to achieve such a result.
Anchan et al. ("Efficient Differentiation of Steroidogenic and Germ-Like Cells from Epigenetically-Related iPSCs Derived from Ovarian Granulosa Cells", Public Library of Science ONE 10(3), 2015) teaches reprogramming of ovarian granulosa cells into female germ-like stem cells in vitro, wherein the granulosa cells have been transfected with Oct4, Sox3, Klf4, and c-Myc (abstract).  To do 
Anchan teaches that transfecting ovarian granulosa cells with the Yamanaka factors will reprogram such cells to induced pluripotent cell.  However, Applicant evidences that transfecting ovarian cells with the Yamanaka factors will produce a difference result, i.e., the formation of oogonia.  Therefore, because is unclear what additional steps must take place for oogonia to form instead of pluripotent stem cells based on the Specification alone, claim 1 lacks adequate written description.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8-10 recite different parameters used for partially reprogramming ovarian cells into oogonia.  Claim 8 recites administering reprogramming factors to ovarian cells for 2 weeks, claim 9 recites administering reprogramming factors to ovarian cells for 2 weeks followed by a holiday period, and claim 10 recites administering the reprogramming factors cyclically.  However, the Specification provides no support that any of these parameters will necessarily cause the partial reprogramming of ovarian cells into oogonia, and there is no nexus between the parameters and the intended result (i.e., partial reprogramming into oogonia) detailed in the Specification.  In other words, while the Specification recite these parameters in a rote manner, no evidence is provided that the result of partial reprogramming ovarian cells into oogonia will occur.
Ocampo et al., ("In Vivo Amelioration of Age-Associated Hallmarks by Partial Reprogramming", Cell 167, 2016), cited by applicant to support written description for reprogramming factors for 
Despite teaching cyclic induction, including inducing the reprogramming factors for a period of 2 days (which is less than two weeks) followed by a holiday period and then re-inducing them again (i.e., cyclic induction), Ocampo does not teach that ovarian cells, which necessarily have the OSKM reprogramming factors, will be reprogrammed into oogonia, and there is no evidence that Ocampo’s induction parameters, which resembled Applicant’s, will produce the desired result.

Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 28-29 further modify the method of claim 1, the independent claim from they depend, to include 1) a vector engineered to target an ovarian cell of a certain type by targeting an ovary lineage marker expressed on the surface of the target cell (claim 28) and 2) targeting the cell with a targeting ligand on the vector particle (claim 29).  However, the Specification does not reasonably describe to one 
Mahasreshti et al. ("Ovarian cancer targeted adenoviral-mediated mda-7/IL-24 gene therapy", 2006, Gynecologic Oncology 100, p. 521-532) teaches that ovarian cancer cells can be targeted by targeting adenovirus vectors to surface markers CD40 and EGFR, which are overexpressed in ovarian cancer cells, using adapter molecules expressed on the surface of the adenovirus receptors (p. 522, col 1, para 3).  Mahasreshti also teaches that these adapter molecules are antibody fragments conjugated to cell-selective ligands, such as antibody fragments conjugated with peptide ligands like CD40 and EGF (p. 527, col 1, para 1).  Mahasreshti, however, does not teach targeting ligands for the genus of ovarian cell types taught by Applicant’s Specification.
Merdan et al. ("Pegylated Polyethylenimine-Fab’ Antibody Fragment Conjugates for Targeted Gene Delivery to Human Ovarian Carcinoma Cells", 2003, Bioconjugate Chem. 14, p. 989-966) teaches 
Taken together, the art teaches that antibodies and peptides can be used to target markers on ovarian cells.  However, the art does not teach ankyrin repeat proteins for targeting ovarian cell types (see Specification, p. 20, ln 17), and therefore the written description does not adequately describe the full genus of “targeting ligands” for targeting ovarian cell types for partially reprogramming such cell types into oogonia in vivo.  Furthermore, even if there is support in the prior art for targeting an ovarian cell type using an ankyrin repeat protein, there is no support for using an ankyrin repeat protein to target a vector to an ovarian cell type by having that ankyrin repeat protein target LY6A.  Finally, no working examples for targeting ovarian cell types into oogonia in vivo have been provided by applicant.
Claims 28-29 therefore lack an adequate written description.

Response to Arguments (112(a))
Applicant argues that that there is sufficient written description for reprogramming factors that partially reprogram ovary cells, including ovarian stem cells, into oogonia (Remarks, p. 17, para 2-3), namely by pointing to the Yamanaka factors (e.g., Oct4, Sox2) mentioned in the Specification.  Applicant also argues that there is specific support for the combination of reprogramming factors necessary to partially reprogram ovarian cells into oogonia, also by pointing to the Yamanaka factors (Remarks, p. 9, third paragraph).  
Applicant’s argument has been considered, but it is not persuasive. 
While Applicant provides support for specific reprogramming factors, including reprogramming factors that were known to reprogram or reprogram cells (e.g., Oct4), Applicant has not demonstrated no support for any specific combination of reprogramming factors, or any concentration thereof, capable of inducing the partial reprogramming of ovarian cells into oogonia.  The Specification also provides no working examples of partially reprogramming ovarian cells into oogonia.  Therefore, an inventor of ordinary skill in the art would have to discover the specific combination of reprogramming factors and the concentrations of either the reprogramming factors themselves or agents required for their activation in order to perform Applicant’s invention.  The prior art either demonstrates fully reprogramming ovarian cells into oogonia (e.g., Awe) or partially reprogramming somatic cells to a less differentiated state (i.e., Ocampo).  No prior art teaches how to partially reprogram ovarian cells into oogonia.

Applicant also argues that that there is sufficient written description for partially reprogramming ovary cells, including ovarian stem cells, into oogonia in view of Anchan, which teaches vectors encoding reprogramming factors for targeting ovarian cells in vivo (Remarks, p. 18, para 2-3).
Applicant’s argument has been considered, but it is not persuasive.
As mentioned previously, Anchan teaches specific methods for reprogramming ovarian cells into pluripotent stem cells, not partially reprogramming them into oogonia.  While Anchan provides specific nucleic acids encoding reprogramming factors for reprogramming cells, Anchan provides no support for partial reprogramming.  Furthermore, in light of Anchan, the Specification provides no support for a teaching of what concentrations of what specific reprogramming factors will partially reprogram ovarian cells into oogonia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633                                        

/KEVIN K HILL/Primary Examiner, Art Unit 1633